


EXHIBIT 10.1
 


 
AMENDMENT NO. 2 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of June 30,
2008 is by and among WMS INDUSTRIES INC., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined in the Credit Agreement referred
to below) set forth on the signature page hereto, the financial institutions
that are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as agent for the Lenders (in such capacity, “Agent”).
 
RECITALS:
 
WHEREAS, Borrower, the other Loan Parties, the Agent and the Lenders are parties
to a Credit Agreement dated as of May 1, 2006 (as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant
to which the Lenders have agreed to make loans and other extensions of credit to
Borrower in accordance with the terms thereof;
 
WHEREAS, Borrower and the other Loan Parties have requested that Agent and the
Lenders make certain amendments to the Credit Agreement all as set forth more
fully herein;
 
WHEREAS, Agent and Lenders are willing to amend the Credit Agreement, subject to
the terms and conditions of this Amendment; and
 
WHEREAS, this Amendment shall constitute a Loan Document, these Recitals shall
be construed as part of this Amendment and capitalized terms used but not
otherwise defined in this Amendment shall have the meanings described to them in
the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements, promises
and covenants set forth below, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1 Amendments to Credit Agreement.
 
(a) Section 6.11(a) (Capital Expenditures).  Section 6.11(a) of the Credit
Agreement is hereby amended and restated to read as follows:
 
“(a)           Capital Expenditures.  No Loan Party will, nor will it permit any
Subsidiary to, incur or make Capital Expenditures (excluding expenditures for
gaming operations equipment) in an aggregate amount for the Borrower and its
Subsidiaries in excess of $50,000,000 for any fiscal year.”

 
 
SECTION 2 Representations and Warranties.  To induce the Agent and the Lenders
to enter into this Amendment, Borrower and each Loan Party jointly and severally
represent and warrant that:
 
(a) No Default.  After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing as of the date hereof;
 
(b) Representations and Warranties.  As of the date hereof, the representations
and warranties of Borrower and each Loan Party contained in the Loan Documents
are true, accurate and complete in all material respects on and as of the date
hereof to the same extent as though made on and as of such date except to the
extent such representations and warranties specifically relate to an earlier
date; and
 
(c) Organizational Authority.  (i) The execution, delivery and performance by
each of Borrower and each other Loan Party to this Amendment, are within such
Person’s organizational powers and have been duly authorized by all necessary
organizational action on the part of such Person, (ii) this Amendment represents
the legal, valid and binding obligation of each of Borrower and each other Loan
Party enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law and (iii) none of the execution, delivery or
performance by Borrower or any other Loan Party of this Amendment (1) violates
any applicable law or regulation, or any decree of any governmental body,
(2) violates, results in a default under any indenture, material agreement or
other material instrument to which such Person is a party or by which such
Person or any of its property is bound or gives rise to a right thereunder to
require any payment to be made by such Person, (3) results in the creation or
imposition of any Lien (other than Permitted Encumbrances) upon any assets or
properties of any Loan Party, (4) violates the charter, bylaws or other
organizational documents of such Person, or (5) requires the consent, approval
or authorization of, or declaration or filing with, any other Person, except for
those already duly obtained.
 
SECTION 3 Conditions Precedent.  The effectiveness of this Amendment is subject
to the following conditions precedent:
 
(a) No Default.  After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement, as amended hereby, shall have occurred and
be continuing as of the date hereof.
 
(b) Warranties and Representations.  After giving effect to this Amendment and
the transactions contemplated hereby, the warranties and representations of each
Loan Party contained in the Loan Documents shall be true and correct in all
material respects as of the effective date hereof, with the same effect as
though made on such date, except to the extent that such warranties and
representations expressly relate to an earlier
 

 
 
 

 
 
1
 

(c) date, and all of such representations and warranties (except those relating
to an earlier date) are hereby remade by each Loan Party as of the date hereof.
 
(d) Executed Amendment.  Agent shall have received four (4) original executed
copies of this Amendment.
 
(e) Payment of Fees and Expenses.  Payment by the Borrower of the all accrued
and unpaid fees, costs and expenses referred to in Section 5(c) below.
 
SECTION 4 Reference to and Effect on Loan Documents.
 
(a) Ratification.  Except as specifically amended above, the Credit Agreement
and the other Loan Documents shall remain in full force and
effect.  Notwithstanding anything contained herein, the terms of this Amendment
are not intended to and do not effect a novation of the Credit Agreement or any
other Loan Document.  Borrower and each other Loan Party hereby ratifies and
reaffirms each of the terms and conditions of the Loan Documents to which it is
a party and all of its obligations thereunder.
 
(b) No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders or
the Agent under the Credit Agreement or any of the other Loan Documents.
 
(c) References.  Upon the effectiveness of this Amendment each reference in
(a) the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” or words of
similar import and (b) any other Loan Document to “the Credit Agreement” or
words of similar import shall, in each case and except as otherwise specifically
stated therein, mean and be a reference to the Credit Agreement as amended
hereby.
 
SECTION 5 Miscellaneous.
 
(a) Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of the Loan Parties, Agent, the Lenders and their respective
successors and assigns.
 
(b) Entire Agreement.  This Amendment constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other understandings, oral or written, with respect to the subject matter
hereof.
 
(c) Fees and Expenses.  In accordance with Section 9.03 of the Credit Agreement,
Borrower agrees to pay all fees, costs and expenses, including, but not limited
to, reasonable attorneys’ fees and expenses, incurred by the Agent in connection
with the preparation, execution and delivery of this Amendment.
 
(d) Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
(e) Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
(f) Counterparts.  This Amendment may be executed in any number of separate
original counterparts (or telecopied counterparts with original execution copy
to follow) and by the different parties on separate counterparts, each of which
shall be deemed to be an original, but all of such counterparts shall together
constitute one agreement.  Delivery of an executed counterpart of a signature
age to this Amendment by telecopy shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
[SIGNATURE PAGES FOLLOW]
 


 
 
 

 
 
2

 
Signature Page to Amendment No. 2 to Credit Agreement

IN WITNESS WHEREOF, the Loan Parties, the Lenders, and the Agent have executed
this Amendment as of the date first above written.
 



 
BORROWER:
 
WMS INDUSTRIES INC.
By:  /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
OTHER LOAN PARTIES:
 
WMS GAMING INC.
By:  /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WILLIAMS ELECTRONICS GAMES, INC.
By:   /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WMS FINANCE INC.
By:   /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WMS INTERNATIONAL HOLDINGS INC.
By:  /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WMS ASIA HOLDINGS INC.
By:   /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent
By:   /s/ Joseph A. Luna
Joseph A. Luna
Vice President

 
LASALLE BANK NATIONAL ASSOCIATION
By:   /s/ Joseph G. Jacob
Joseph G. Jacob
Assistant Vice President

 
BANK OF AMERICA, N.A.
By:   /s/ Justin Lien
Justin Lien
Vice President

 


     

 
 
3

 
